Abatement Order filed April 23, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00288-CV
                                  ____________



                     IN RE ANTONIO SEPEDA, Relator




                   On Appeal from the 212th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 14-CV-0020

                           ABATEMENT ORDER

      On April 1, 2015, relator Antonio Sepeda filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asked this Court to compel the
Honorable Bret Griffin, Judge of the 212th District Court of Galveston County,
Texas, to rule on relator’s petition for expunction in trial court cause number 14–
CV–0020.
          On our own motion, we first consider the proper parties to this proceeding.
We take judicial notice that Judge Griffin is no longer serving as Judge of the
212th District Court, and that Judge Patricia Grady now holds that position.
Pursuant to Rule 7.2 of the Texas Rules of Appellate Procedure, Judge Grady is
automatically substituted as a party, and this Court “must abate the proceeding to
allow the successor to reconsider the original party’s decision.” See Tex. R. App.
P. 7.2.

          We therefore order the substitution of the Honorable Patricia Grady as
respondent in this original proceeding, and abate the proceeding for 60 days from
the date of this order. During the abatement, relator shall, by written pleading filed
with the clerk of the trial court, specifically identify (by name and date of filing)
each motion on which he seeks a ruling; request in a contemporaneously filed
writing that the trial court clerk present the pleading to Judge Grady; obtain a
ruling or documentation of the court’s refusal to rule; and amend his petition and
appendix in this Court accordingly. The Court will then consider a motion to
reinstate or dismiss this proceeding, as appropriate.

          It is so ORDERED.



                                     PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.